Title: From George Washington to Elias Dayton, 30 June 1781
From: Washington, George
To: Dayton, Elias


                        sir

                            Head Quarters Peekskill 30th June 1781
                        
                        Imediately on the Receipt of this you will be pleased to collect all the Troops of your
                            Brigade (except the Compy at Wyoming) & put up them in motion on their March
                            towards Kingsbridge. As the Operations of the Campaign are on the Point of Comencing, you will use your utmost Diligence
                            that the Troops come on with Dispatch.
                        It will be very inconvenient (to say no more) to be loaded with Baggage; you will
                            therefore move on as Light as possible giving me Notice of your Movements & Approach;
                                that I may be able to give you any further Orders; as they may be found
                            necessary. I am sir Your most Obedt Servant
                        
                        
                            Go: Washington
                        
                    